21 Ill. 2d 373 (1961)
172 N.E.2d 794
THE PEOPLE OF THE STATE OF ILLINOIS, Defendant in Error,
v.
CLARENCE WHITE, Plaintiff in Error.
No. 36109.
Supreme Court of Illinois.
Opinion filed January 20, 1961.
Rehearing denied March 27, 1961.
JOHN R. SNIVELY, of Rockford, for plaintiff in error.
WILLIAM L. GUILD, Attorney General, of Springfield, and JOHN B. ANDERSON, State's Attorney, of Rockford, (FRED G. LEACH, Assistant Attorney General, and ROSARIO A. GAZIANO, Assistant State's Attorney, of counsel,) for the People.
Judgment affirmed.
Mr. JUSTICE BRISTOW delivered the opinion of the court:
On December 6, 1958, Clarence White was found guilty when charged in the county court of Winnebago County *374 with driving an automobile at a time when his driver's license had been revoked. Prosecution of the case was commenced by the assistant State's Attorney filing an information in his own name. The defendant entered a plea of not guilty and waived a trial by jury. He was sentenced to serve seven days in the county jail. By writ of error defendant procured a review of his conviction in the Appellate Court of the Second District, where it was affirmed. 24 Ill. App. 2d 324.
Again by writ of error defendant seeks a further review. The record shows that defendant's driver's license was revoked on March 14, 1955, when he was convicted in the county court of Winnebago County of the offense of driving his automobile while under the influence of intoxicating liquor. The defendant, who did not testify at his trial in the county court, did not contend in the Appellate Court nor here that he is not guilty but that his conviction was the result of many trial errors. He claims, principally that the assistant State's Attorney was without authority to sign the information in his own name, and that the records of the office of the Secretary of State showing revocation of his operator's license were not properly certified. We concur in the opinion of the Appellate Court which has satisfactorily resolved all assignments of error adversely to defendant's contention.
The record here clearly sustains the action of the county court.
Judgment affirmed.